             Case 1:18-cv-02409-TJK Document 1-1 Filed 10/24/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MS. Q., et al.,

                        Plaintiffs,

        v.
                                                    Civil Action No. _____________
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.,

                        Defendants.

                                       [PROPOSED] ORDER

        Before the Court is Plaintiffs’ Motion to Proceed Using Pseudonym. Having considered

the motion and good cause existing, it is hereby ORDERED that the Motion is GRANTED.

        It is ORDERED that the case may proceed using the pseudonyms “Ms. Q.” and “J.” for

Plaintiffs.

        It is further ORDERED that the parties shall not disclose Plaintiffs’ full names to anyone

other than the parties to this litigation.

        SO ORDERED.


Dated: October ____, 2018

                                                 United States District Judge
